                                                                                             Case 2:20-cv-01205-JAD-NJK Document 51
                                                                                                                                 46 Filed 08/25/20
                                                                                                                                          08/21/20 Page 1 of 3


                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            LISA J. ZASTROW, ESQ.
                                                                                        3   Nevada Bar No. 9727
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   lzastrow@lipsonneilson.com
                                                                                            Attorneys for Defendants Nevada Charter Academies dba
                                                                                        7   American Preparatory Academy – Las Vegas, Lee Iglody,
                                                                                            Jonathan Gardner, Melissa St. Jean, Ernie Elliott, Candyce Farthing
                                                                                        8
                                                                                        9                                UNITED STATES DISTRICT COURT
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                                 FOR THE DISTRICT OF NEVADA
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11                                             ***
                                                                                       12   AMERICAN PREPARATORY SCHOOLS,               )         Case No: 2:20-cv-01205-JAD-NJK
LIPSON NEILSON P.C.




                                                                                            INC., a Utah Corporation,                   )
                                                                                       13                                               )
                                                                                                                  Plaintiff,            )          STIPULATION AND ORDER
                                                                                       14       vs.                                     )          EXTENDING TIME TO FILE REPLY
                                                                                                                                        )          IN SUPPORT OF MOTION TO
                                                                                       15
                                                                                            NEVADA CHARTER ACADEMIES d/b/a              )          DISMISS PLAINTIFF’S FIRST
                                                                                       16   AMERICAN PREPARATORY ACADEMY –              )          AMENDED COMPLAINT
                                                                                            LAS VEGAS, a Nevada Corporation, LEE        )
                                                                                       17   IGLODY, an individual, JONATHAN             )          (Second Request)
                                                                                            GARDNER, an individual, MELISSA ST.         )
                                                                                       18   JEAN, an individual, ERNIE ELLIOT, an       )
                                                                                       19   individual, and CANDYCE FARTHING, an        )
                                                                                                                                                            ECF No. 46
                                                                                            individual, RACHELLE HULET, an individual, )
                                                                                       20                                               )
                                                                                                                  Defendants.           )
                                                                                       21   _________________________________           )
                                                                                       22
                                                                                                                                                       28




                                                                                                   Defendants Nevada Charter Academies dba American Preparatory Academy – Las Vegas,
                                                                                       23
                                                                                            Lee Iglody, Jonathan Gardner, Melissa St. Jean, Ernie Elliott, and Candyce Farthing, Defendant
                                                                                       24
                                                                                            Rachelle Hulet (altogether herein referred to as “Defendants”), and American Preparatory Schools,
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       25
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                            Inc. (“Plaintiff”), by and through their respective attorneys of record, HEREBY STIPULATE AND
                                                                                       26
                                                                                       27   AGREE, that Defendants shall have through and including August 26, 2020, within which to file

                                                                                       28   and serve their Reply in Support of Motion to Dismiss Plaintiff’s First Amended Complaint [ECF

                                                                                                                                        Page 1 of 3
                                                                                              Case 2:20-cv-01205-JAD-NJK Document 51
                                                                                                                                  46 Filed 08/25/20
                                                                                                                                           08/21/20 Page 2 of 3

                                                                                            No. 40]. This Stipulation is made in accordance with LR IA 6-1 and LR 6-2, of the Local Rules of
                                                                                        1
                                                                                            this Court. This is the first request for extension of time to file an answer or otherwise respond to
                                                                                        2
                                                                                        3   Plaintiff’s Complaint from the original due date of August 21, 2020.

                                                                                        4           Pursuant to Local Rule IA 6-1(a), the parties state the reason for the extension requested is
                                                                                        5   that the Defendants’ counsels require additional time to prepare a responsive pleading to the
                                                                                        6
                                                                                            Opposition. [Doc 45]
                                                                                        7
                                                                                                    Upon agreement by and between all the parties herein, the undersigned respectfully request this
                                                                                        8
                                                                                            Court grant an extension of time, up to and including August 26, 2020, for all Defendants to file their
                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   /././
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   /././

                                                                                       12   /././
LIPSON NEILSON P.C.




                                                                                       13   /././
                                                                                       14
                                                                                            /././
                                                                                       15
                                                                                            /././
                                                                                       16
                                                                                            /././
                                                                                       17
                                                                                       18   /././

                                                                                       19   /././

                                                                                       20   /././
                                                                                       21
                                                                                            /././
                                                                                       22
                                                                                                                                                         28




                                                                                            /././
                                                                                       23
                                                                                            /././
                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       25
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                            /././
                                                                                       25

                                                                                       26   /././

                                                                                       27   /././
                                                                                       28

                                                                                                                                          Page 2 of 3
                                                                                             Case 2:20-cv-01205-JAD-NJK Document 51
                                                                                                                                 46 Filed 08/25/20
                                                                                                                                          08/21/20 Page 3 of 3

                                                                                            Reply in Support of its Motion to Dismiss First Amended Complaint. The parties have entered into this
                                                                                        1
                                                                                            Stipulation in good faith and not for purposes of delay.
                                                                                        2
                                                                                        3    DATED this 21st day of August, 2020                DATED this 21st day of August, 2020.
                                                                                             LIPSON NEILSON P.C.                                TAKOS LAW GROUP, LTD.
                                                                                        4
                                                                                        5    /s/ Lisa J. Zastrow                                /s/ Zachary P. Takos
                                                                                             JOSEPH P. GARIN, ESQ.                              ZACHARY P. TAKOS, ESQ.
                                                                                        6    Nevada Bar No. 6653                                Nevada Bar No. 11293
                                                                                        7    LISA J. ZASTROW, ESQ.                              1980 Festival Plaza Drive, Suite 300
                                                                                             Nevada Bar No. 9727                                Las Vegas, NV 89135
                                                                                        8    9900 Covington Cross Drive, Suite 120              Attorneys for Plaintiff
                                                                                             Las Vegas, Nevada 89144
                                                                                        9    Attorneys for Defendants Nevada Charter              -and-
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                             Academies dba American Preparatory
                                                                                       10
                                                                                             Academy – Las Vegas, Lee Iglody, Jonathan
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                                PARR BROWN GEE & LOVELESS
                                                                                       11    Gardner, Melissa St. Jean, Ernie Elliott,
                                                                                             Candyce Farthing                                   JONATHAN O. HAFEN, pro hac vice pending
                                                                                       12                                                       CHAD S. PEHRSON, pro hac vice pending
LIPSON NEILSON P.C.




                                                                                             DATED this 21st day of August, 2020.               STEPHEN C. MOURITSEN, pro hac vice
                                                                                       13
                                                                                                                                                pending
                                                                                             HOGAN HULET                                        101 South 200 East, Suite 700
                                                                                       14
                                                                                                                                                Salt Lake City, UT 84111
                                                                                       15    /s/ Kenneth E. Hogan
                                                                                             KENNETH E. HOGAN, ESQ.                             Attorneys for Plaintiff
                                                                                       16    Nevada Bar No. 10083
                                                                                             1140 N. Town Center, Ste. 200
                                                                                       17    Las Vegas, NV 89144
                                                                                       18    Attorneys for Defendant Rachelle Hulet

                                                                                       19
                                                                                                                                           ORDER
                                                                                       20
                                                                                       21
                                                                                                                                           IT IS SO ORDERED.
                                                                                       22
                                                                                                                                                          28




                                                                                       23                                                  ___________________________________
                                                                                                                                          _________________________________
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                       24                                                 U.S. District Judge Jennifer A. Dorsey
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       25
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                                                                          Dated: August 25, 2020
                                                                                       25
                                                                                                                                           DATED:___________
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                           Page 3 of 3
